Citation Nr: 1134534	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Travel Board hearing was held at the RO in October 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The issue of entitlement to service connection for tinnitus has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran testified at his October 2010 Board hearing that he currently experienced ringing in his ears.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has contended that his service-connected bilateral hearing loss is more disabling than currently evaluated.  He specifically testified before the Board in October 2010 that his hearing had worsened considerably since his most recent VA examination in May 2008.  He testified that he always had to ask people who were talking to him to repeat what they were saying.  He also testified that his wife yelled at him about having the TV turned up too loud all of the time.  He testified further that his worsening service-connected bilateral hearing loss also was affecting his business because he had to ask people in business meetings to repeat themselves.

The Board notes that the Veteran's most recent VA examination occurred in May 2008.  Given the Veteran's testimony concerning the worsening of his service-connected bilateral hearing loss, and given the length of time which has elapsed since his most recent VA examination, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current severity of his service-connected bilateral hearing loss, including a discussion of the functional impact of this disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that, at his October 2010 hearing, the Veteran requested that the record on appeal be left open for 60 days so that he could submit additional private treatment records (a hearing test).  Although no such evidence was received with the 60-day period following the Veteran's hearing, the Veteran's testimony suggests that there may be additional private outpatient treatment records which have not yet been obtained by VA.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for service-connected bilateral hearing loss since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The examiner must describe fully the functional impact of the Veteran's service-connected bilateral hearing loss in the examination report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

3.  Thereafter, readjudicate the Veteran's claim for an initial compensable rating for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

